996 F.2d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Charles M.  BYERS, Petitioner.
No. 93-8028.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 29, 1993.

On Petition for Writ of Mandamus.
Charles M. Byers, Petitioner Pro Se.
PETITION DENIED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Charles M. Byers has filed a petition for a writ of mandamus in this Court to compel the district court to expedite its consideration of various motions and "to act on all subsequent filings within a reasonable time of four weeks after receipt by the Clerk of Court."  Because the district court has now acted on Byers's pending motions, Byers's petition for mandamus relief is moot.  Therefore, we dismiss the petition.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED


*
 We grant Byers leave to proceed in forma pauperis in this Court